The opinion of the Court was delivered by
Todd, J.
The defendant Jake Sheard, charged with murder, was tried arid convicted of manslaughter, and from a sentence of ten years’ imprisonment at hard labor in the penitentiary, has appealed.
Without filing any written assignment of errors, his counsel suggests in his brief one single error, upon which he relies for a reversal. of the sentence.
It is this:
That the Judge charged the jury, “ that in a case of this kind evidence of character for peace and quiet is always admissible on behalf of the accused. But lawful as it is to introduce such evidence, the jury should see to it that it does not annul and destroy any direet evidence offered by the State in support of the charge brought against the accused.”
This charge, when given, was not objected to in the court below; no bilL of exceptions was taken to it, and from aught that appears in the record there is nothing to show that it was not fully acquiesced in by the accused when delivered, and the first, complaint heard of it is in this Court, in the counsel’s argument.
In the case of State vs. Beaird, 34 An. 106, this Court said:
“ Although in writiug, the Judge’s charge was not excepted to. We held in State vs. Ricks that where the charge was in writing and in *544the record, we would notice errors, under proper assignment thereof, although not presented by bill of exceptions. While not now overruling this opinion, which, however, is contrary to prior authority, (10 An. 453) and, therefore, to be strictly construed, we deem it proper to say that it is in every way preferable that charges should be excepted to when given, in order that the Judge may have an opportunity of explaining or correcting his charge at the time; otherwise the defendant would be at liberty to take his chances of acquittal on the charge delivered, and, if convicted, to urge his objection in subsequent proceedings. Only in cases of gross and unambiguous error will we sustain objections to the charge not made and presented by bill of exceptions at time of delivery.” See also, State vs. Curtis, not yet reported.
We find no proper assignment of errors in this case and, besides, it does not present in other respects the conditions that, under the rule laid down in the decision above quoted, would authorize us to review the ruling or alleged error complained of. To the rule there announced and now reasserted, we shall inflexibly adhere.
Judgment affirmed.